           Case 1:20-cv-04619-CM Document 4 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JOHN LICAUSI,

                             Plaintiff,

                      -against-                                      20-CV-4619 (CM)

  SUFFOLK COUNTY; POLICE                                           TRANSFER ORDER
  DEPARTMENT; OFFICER BOGLIOLE;
  THOMAS SPOTA,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Eastern Correctional Facility, is proceeding pro se

and in forma pauperis. He filed this action under 42 U.S.C. § 1983, against Suffolk County, the

Suffolk County Police Department, Suffolk County Police Officer Bogliole, and former Suffolk

County District Attorney Thomas Spota. He alleges that Defendants falsely arrested him and

violated his constitutional rights during his subsequent state-court criminal proceedings. For the

following reasons, the Court transfers this action to the United States District Court for the

Eastern District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).
            Case 1:20-cv-04619-CM Document 4 Filed 06/22/20 Page 2 of 2



         Plaintiff filed this complaint regarding events occurring in Suffolk County, New York.

Because Plaintiff does not allege that any defendant resides in this district or that a substantial

part of the events or omissions giving rise to his claims arose in this district, venue is not proper

in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Suffolk County, New York,

which is located in the Eastern District. See 28 U.S.C. § 112(c). Accordingly, venue lies in the

Eastern District of New York, 28 U.S.C. § 1391(b)(2), and the Court transfers this action to the

United States District Court for the Eastern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     June 22, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
